Citation Nr: 0106471	
Decision Date: 03/05/01    Archive Date: 03/08/01	

DOCKET NO.  00-20 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO)
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



REMAND

The veteran had active service from July 1957 to June 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
VARO in Wichita.  

During the pendency of the veteran's appeal, but after the 
claims folder was forwarded to the Board, the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This law sets forth 
requirements for assisting a claimant in developing facts 
pertinent to his or her claim.  

The VCAA also indicates that VA shall provide a medical 
examination or opinion when necessary to make a decision in a 
claim.  Examinations are necessary where the evidence of 
record contains competent evidence that the claimant has a 
current disability and indicates that the disability may be 
associated with the claimant's active service, but does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  See Peters v. Brown, 6 Vet. App. 540, 542 
(1994); see also 38 U.S.C.A. § 5107(a).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the duty to assist a veteran in obtaining and developing 
facts and evidence to support a claim includes obtaining 
pertinent outstanding medical records as well as adequate and 
contemporary VA examinations, by a specialist when needed.  
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

In this case, with respect to tinnitus, although the veteran 
has related continued ringing in his ears since service, no 
medical professional has provided any comment as to the onset 
of such problem.  Little information has been provided as to 
the veteran's post service history and the exact nature of 
his duties during active service.  

With regard to the claim for service connection for hearing 
loss, the February 1999 statement from a private audiologist 
reflected that, based on information available to him, it was 
"highly likely" that the veteran's hearing loss was service 
connected.  He made reference to history provided by the 
veteran, but he did not report what that history was.  The 
undersigned denotes that the initial claim for service 
connection for hearing loss was not received until February 
1999.  At that time, the veteran did not indicate whether he 
had received any treatment for hearing loss while in service.  
As for post service treatment, he only reported treatment for 
hearing loss on one occasion in June 1996 and another 
occasion in February 1999.  The Board believes that further 
information pertaining to the veteran's hearing status in the 
years between service discharge in 1959 and the time of 
receipt of his initial claim for disability benefits in 1999 
would be helpful.  

The veteran's representative has requested that any 
determination in this case be withheld, "...until my client 
has a reasonable opportunity to submit continuity of 
symptomatology and other supportive evidence."  

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
both VA and private, who may possess 
additional records pertinent to his 
claims.  Then, with any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
treatment records identified by the 
veteran which have not been previously 
secured.  The veteran should be asked to 
state whether or not he received 
treatment for defective hearing at any 
time prior to 1996.  He should also be 
requested to provide the information 
referred to by his representative 
regarding continuity of symptomatology.

2.  The RO should schedule the veteran 
for an examination by an individual 
knowledgeable in audiology.  The 
individual should be asked to provide an 
opinion as to the etiology of any hearing 
loss identified.  The claims folder, to 
include the opinion of the audiologist in 
February 1999, is to be provided to the 
examiner for review prior to and during 
the examination.  The examiner should 
state whether the veteran has hearing 
loss and/or tinnitus related to his 
period of active military service, to 
include whether either or both is or are 
related to exposure to noise coincident 
with service duties.  The rationale for 
any opinion expressed should be stated.  
The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim. 

3.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  Then, 
the RO should readjudicate the claims.  

Then, if the benefits sought on appeal are not granted to the 
veteran's satisfaction, he and his representative should be 
provided with a supplemental statement of the case.  The 
supplemental statement of the case must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issues currently on appeal.  An 
appropriate period of time should be allowed for response.  
Then, the case should be returned to the Board, if otherwise 
in order.  The Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000.


